PER CURIAM.
Appellant, an employee of appellee, allegedly suffered an industrial injury while so employed, and he filed a workmen’s ■compensation claim. Becoming dissatisfied with the workmen’s compensation proceedings, he filed this lawsuit in the superior court, alleging that appellee Breached a contractual duty to abide by workmen’s compensation laws and rules, seeking $100,000 in general damages.
Appellee filed a motion to dismiss on the ground that the complaint failed to state a claim upon' which relief could be granted. The court granted the motion, hence this appeal. On the basis of Industrial Commission of Arizona v. Parise, 13 Ariz.App. 522, 478 P.2d 137 (1970), we affirm.
NOTE: This cause was decided by the Judges of Division Two as authorized by A.R.S. § 12-120, subsec. E.